Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner recognizes that the applicant is filing as Pro Se and invites Application to hold an interview with Examiner Karl Kurple at 571-270-3477 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
An examination of this application reveals that applicant may be unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
A revised Abstract for Applicant’s consideration appears below

Abstract of the Disclosure 
The Phillips Smart Edge is a paint application tool with guide means, made of synthetic material, and is used for painting in any standard rooms corner for edging Phillips Smart Edge has a cornered walls intersecting surface characterized in a Projecting from parallel (Fig. 2) Metal Bars as the ends of the roller lead downward. Preferably the applicating surface is triangular as standard walls withwill be able to coated with this device. The paint is applied to the surface rapidly and efficiently with the Phillips Smart Edge.

Specification
A substitute specification and the claims is required pursuant to 37 CFR 1.125(a) because sections of the specification are not in proper format and typographical errors are present.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Rejections - 35 USC § 112
Claim 1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following claim 1 drafted by the examiner and considered to address the same elements as the claim filed on May 17, 2021 by the claim. This claim is presented to applicant for consideration: 
                A painting edge tool used for edging and trimming comprising:
a roller that is configured to transfer paint to a cornered wall or surface, said roller is made of cotton, wherein said roller is 3/8 in. in diameter and 7in in length and arched in the middle;
a roller mount assembly comprising 
a cross bar, 
two depending bars, and 
a handle connector;
wherein said two depending bars extend from respective ends of the crossbar; each depending bar having and end portion which tilts inwardly such that the roller can be mounted therebetween;
wherein said handle connector extends from a middle of the crossbar in a direction opposite the two depending bars and into a plastic handle which can be held by a user. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190184421 A1 to Phillips (hereinafter Phillips) and further in view of US Pat. Pub. No. 20200238599 A1 to Sekar et al (hereinafter Sekar) in view of US Pat. Pub. No. 20090133207 A1 to Dale et al (hereinafter Dale).
Regarding claim 1, Phillips teaches a painting edge tool used for edging and trimming comprising: a roller (shown in Fig. 1) that is configured to transfer paint to a cornered wall or surface; and said roller (Fig. 1) is arched in the middle
a roller mount assembly (Fig. 2) comprising 
a cross bar, 
two depending bars, and 
a handle connector;
wherein said two depending bars extend from respective ends of the crossbar; each depending bar having and end portion which tilts inwardly such that the roller can be mounted therebetween;
wherein said handle connector (Fig. 3) extends from a middle of the crossbar in a direction opposite the two depending bars and into a plastic handle which can be held by a user.
Regarding claim 1, Phillips does not explicitly teach wherein said roller is 3/8 in. in diameter and 7in in length.
 Sekar is directed to a system for manufacturing paint rolls.
Sekar teaches a paint roller may be 7 inches long. (See Sekar, paragraph 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a roller 7 in in length, because Sekar teaches this is an standard length for a paint roller. (See Sekar, paragraphs 5 and 45.)
Regarding claim 1, Phillips does not explicitly teach wherein said roller is 3/8 in. in diameter.
Sekar teaches a paint roller said roller is 1/2 in. in diameter. (See Sekar, paragraph 26.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a roller is 3/8 in. in diameter, because this diameter would be a minor difference from known diameters (ie 0.5 inches) and represent only a simple matter of design (or dimensional) change. (See Sekar, paragraph 26.)
It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, dimensions, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, alignment, dimensions, or configuration) is provided and the shape (orientation, alignment, dimensions, or configuration) is considered an obvious matter of design choice based on other known (orientation, alignment, or configuration) in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) )
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further regarding claim 1, Phillips does not teach the roller is made of cotton.
Dale is directed to a paint roller.
Dale teaches the roller is made of cotton. (See Dale, Fig. 1, Abstract, and paragraph 19.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a roller made of cotton, because Dale teaches this composition is highly capable of absorbing paint or other liquid to be applied. (See Dale, paragraph 19.)
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20190184421 A1 to Phillips (hereinafter Phillips) and further in view of US Pat. Pub. No. 20200238599 A1 to Sekar et al (hereinafter Sekar) and US Pat. Pub. No. 20200037742 A1 to Palmer (hereinafter Palmer) in view of US Pat. Pub. No. 20090133207 A1 to Dale et al (hereinafter Dale).
Regarding claim 1, Phillips teaches a painting edge tool used for edging and trimming comprising: a roller (shown in Fig. 1) that is configured to transfer paint to a cornered wall or surface; and said roller (Fig. 1) is arched in the middle
a roller mount assembly (Fig. 2) comprising 
a cross bar, 
two depending bars, and 
a handle connector;
wherein said two depending bars extend from respective ends of the crossbar; each depending bar having and end portion which tilts inwardly such that the roller can be mounted therebetween;
wherein said handle connector (Fig. 3) extends from a middle of the crossbar in a direction opposite the two depending bars and into a plastic handle which can be held by a user.
Regarding claim 1, Phillips does not explicitly teach wherein said roller is 3/8 in. in diameter and 7in in length.
 Sekar is directed to a system for manufacturing paint rolls.
Sekar teaches a paint roller may be 7 inches long. (See Sekar, paragraph 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a roller 7 in in length, because Sekar teaches this is an standard length for a paint roller. (See Sekar, paragraphs 5 and 45.)
Regarding claim 1, Phillips does not explicitly teach wherein said roller is 3/8 in. in diameter.
 Palmer is directed to paint rollers.
Palmer teaches a paint receiving portion of the roller (ie portion including diameter) is between 1/16th to 1 1/2 in. in diameter. (See Palmer, paragraph 41.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the diameter of the roller, through routine experimentation, with a reasonable expectation of success, to the select the proper diameter for the coating roller, as a result-effective variable, in order to provide the optimal paint receiving portion. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Palmer, paragraph 41.)
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further regarding claim 1, Phillips does not teach the roller is made of cotton.
Dale is directed to a paint roller.
Dale teaches the roller is made of cotton. (See Dale, Fig. 1, Abstract, and paragraph 19.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a roller made of cotton, because Dale teaches this composition is highly capable of absorbing paint or other liquid to be applied. (See Dale, paragraph 19.)
Possible Allowable Subject Matter
Applicant has a claim limitation with the following dimensions:  “roller is 3/8 in. in diameter and 7 in in length”.
While a recitation of relative dimensions of an object are typically not a patentable feature on their own, Applicant is invited to provide data or other evidence that supports the criticality of these dimensions to overcome the applied rejection.
Suggestions When Drafting a Response
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name:  Karl Kurple

Art Unit: 1717

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717